Title: [Diary entry: 1 October 1788]
From: Washington, George
To: 

Wednesday 1st. day. Thermometer at 56 in the Morning—56 at Noon and 56 at Night. Cloudy morning with the Wind at No. East. Lowering afterwards till about 2 Oclock when it began to Rain & continued to do so pretty steadily till bedtime—probably all night. Visited all the Plantations. In the Neck—The Fodder not being dry enough to take in, the People were employed in pulling up the Blackeye pease by the Roots. Seven plows were at work in No. 9. At Muddy hole—all the hands with the Cart were at Dogue run. At Dogue run—Seven plows were at Work. All the other hands (that were well) with those from Muddy hole were turning flax. At Frenchs—the hands of the Plantation, with those from the Ferry, were turning flax & getting Poles & forks for a fodder House. At the Ferry—Six plows were at Work. The other hands, except one or two who were about their fodder house were as above, at French’s.